Title: From Benjamin Franklin to Joshua Johnson, 28 February 1779
From: Franklin, Benjamin
To: Johnson, Joshua


Sir
Passy feby. 28 1779
I am honor’d by yours of the 23d inst & thank you for your kind Congratulations, which are very obliging.
If you have & can send me the Bill of the Duties Demanded expressing the kind of Goods &c, I will try if any thing can be done in the Affair; for besides Considerations of Duty, an opportunity of serving you would give me Pleasure.
With great Esteem I have the Honor to be &c.
M. Joshua Johnson Nantes
